Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
This is in response to Applicant’s amendment which was filed on 10/30/2020 and has been entered. Claims 1, 8, 15, and 17 have been amended. Claims 2, 9, 16 and 18-20 have been cancelled. No claims have been added. Claims 1, 3-8, 10-15, 17 and 21-23 are pending in this application, with claims 1, 8 and 15 being independent.
	
Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Regarding claim 15, Applicant argues the applied art does not teach or suggest the amended claim. Examiner respectfully disagrees. Hansen discloses the scan function enables the MFP to scan and to perform all related functions such as shrinking scanned documents, storing the documents on a network or emailing those documents to an email address ([0051]). Hansen does not specify the email address based on participants of a meeting the mobile device is connected to. Krantz discloses computer device in proximity to a meeting space being paired with a meeting appliance (fig. 1). Additionally, a meeting application, executing on the computing device, may provide the user interface for conducting meeting functions ([0020]). The user interface, provided by the application, also allows the user to manage the environment of the meeting space (e.g., displays, video, audio, lighting, etc.) from the computing device ([0020]). Examiner argues it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the MFP in the invention of Hansen to be included as a peripheral in the meeting space of Krantz such that the conference call has use of the printer, scanner, 
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 7, 8, 10, 12, 14, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,340,272 (“Knaz”) in view of U.S. Patent No. 9,973,550 (“Haskins et al.”) and further in view of U.S. Publication No. 2012/0243673 (“Carr et al.”).

Regarding claim 1, Knaz discloses a system ([0008] system for providing a personal communication device to participate in multimedia conferencing session) comprising: 
	a microprocessor in a first conferencing device ([0028] multimedia endpoint “MMEP”, corresponding to first conferencing device, provides speech, data and/or video communications; [0093] PASR can be embedded within a MMEP; [0096] processor 266 implementing nearby and control tasks connecting personal communication devices with an MMEP); and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions ([0116] computer readable medium executing the disclosed methods as software loaded to an appropriate processor as needed) that program the microprocessor to:
	receive an indication that a mobile device, in proximity to the first conferencing device, has been paired with the first conferencing device ([0033] proximity announcing system “PAS” communicating bi-directionally with personal communication device to identify personal communication device in proximity with the multimedia endpoint; [0008] personal communication 
	receive information, directly from the mobile device, that indicates that the first conferencing device is to establish a communication session with one or more communication endpoints, wherein the information that indicates that the first conferencing device is to establish the communication session with the one or more communication endpoints is based on information that is personal to a user of the mobile device ([0009] after receiving the beacon signal about the existence of the multimedia endpoint, an instruction can be sent using the control panel of the personal communication device towards the communication management server; [0012]the communication management server instructs the multimedia endpoint to establish a communication session with the one or more other uses and the personal communication device; regarding the limitation “information personal to a user” para. [0015] discloses since the personal communication device is a personalized device it can be configured to include the user’s personal data including contact, meeting etc.); and
	communicate with the one or more communication endpoints in the communication session ([0048] the participants communicate in the ongoing multimedia session until the user terminates the session for example at T17 to move to a different location or [0049] at T27 where the session is released).
	Knaz discloses using personal information of the user in connection with the personal communication device such as contact or meeting data ([0015]) but does not specify wherein the information that indicates that the first conferencing device is to establish the communication session with the one or more communication endpoints is from a personal calendar event, and wherein an access code for a conference bridge and a communication address of the conference bridge is taken from the personal calendar event received directly from the mobile device after the mobile device has 
	However, in a similar field of endeavor, Haskins et al. discloses a method for establishing a conference call from scheduled event data stored on a personal communication device of a user. FIG. 3 is a screen shot of an exemplary mobile display of calendared events. In particular, the GUI 300 represents a calendar event and includes a meeting details section and an invitee/attendee section 312. The meeting details section includes a meeting day field, a meeting title or descriptor field, a meeting date/time field, and a meeting venue or location field ([0046]). In addition, the calendar application may display a note field including information pertaining to the meeting itself, such as a universal resource locator (URL) field 322 (e.g., "https://www1.gotomeeting.com/join/280437033") and an access telephone number field. In this regard, the calendar application may be further configured to parse the email embodying the meeting invitation to isolate the meeting URL and/or access telephone number, so that the user may click on an appropriate icon to join the meeting, rather than having to enter a URL or phone number.
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the information obtained by the conferencing device from mobile device to include a personal calendar event, the calendar event including an access code for a conference bridge and a communication address of the conference bridge as disclosed by Haskins et al. in order to automatically establish the call without manual user input.
	Regarding authentication, Knaz discloses in para. [0045] CMS can check, with a database whether the user is authorized to use the nearby MMEP. However it does not specify the authorization including upon input of the access code and pairing with the first conferencing device to establish the communication connection, the mobile device to automatically reconnect with the first conferencing device without further use of the access code.

	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to allow rejoining of the conference without reentering an access code as disclosed by Carr et al. to reduce amount of data entry for reconnection thus improving user experience (Carr, col. 1, lines 28-31).

Regarding claim 8, the combination of Knaz in view of Haskins et al. and Carr et al. discloses the method performed by the system discussed in claim 1 above. Thus claim 8 is rejected for the same reasons set forth with respect to claim 1.

Regarding claims 3 and 10, the above combination discloses wherein the communication session is with a plurality of communication endpoints and wherein the information that indicates that the first conferencing device is to establish the communication session with the one or more communication endpoints comprises a plurality of communication addresses of the plurality 

Regarding claims 5 and 12, the above combination discloses wherein the indication that the mobile device has been paired with the first conferencing device is based on a user selection of a closest conferencing device that is displayed to the user of the mobile device in a list of at least two or more detected conferencing devices (Knaz, [0043] at the end of processing the received beacon signals a list of ID numbers and their associated power can be created. The results of the processing can be embedded into a `nearby MMEP message`. For example, the message can be sent via the associated phone. The personal communication device can be adapted to inform the user about the `nearby MMEP 112` and let the user determine whether to send the `nearby message` toward the CMS 150 or not; [0045] a banner can be used as a soft key, which can be selected by the user for requesting to transfer the session to the nearby MMEP).

Regarding claims 7 and 14, the above combination discloses wherein the information that indicates that the first conferencing device is to establish the communication session with the one or more communication endpoints is based on a user selection from a personal contact list or a personal call history of the user of the mobile device (Knaz, [0052] Information regarding the far end participants can be entered by the user as part of the nearby message or as an associated message that follows the nearby message alternatively the information can be sent in response to a question from CMS 150. The information regarding the conference can include a list of dial in numbers of the other participants; additionally regarding list of numbers Knaz discloses [0015] the personal communication device is a personalized device, it can be configured to include the user's personal data (contacts, meetings etc.)).

Regarding claims 21 and 23, the above combination discloses wherein the received information indicates that the first conferencing device is to establish the communication session, wherein the mobile device is not directly involved in the established communication session (Knaz, the conference session is established by the CMS using MCU and MMEP, [0053] After collecting the information regarding the far end participants from the end user, an instruction can be sent to MCU requesting it to set a multimedia conference based on the collected information, then an instruction can be sent to the nearby MMEP instructing it to call the MCU using the dial in number). 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0284580 (“Knaz”) in view of U.S. Publication No. 2015/0074558 (“Haskins et al.”) in view of U.S. Patent No. 8,542,810 (“Carr et al.”) and further in view of U.S. Publication No. 2014/0051383 (“Doerr et al.”).

Regarding claims 4 and 11, the above combination discloses the meeting event on a calendar of the user but does not further specify wherein one of the plurality of communication addresses of the plurality of communication endpoints was changed from a proposed communication address to the one the plurality of communication addresses for the plurality of communication endpoints based on an acceptance of a personal calendar event of a meeting by a user of a communication endpoint of the one of the plurality of communication addresses.
	However, Doerr et al. further discloses in Fig. 2, an exemplary calendar entry meeting appointment scheduling screen. The conference system provides a system and method for scheduling and conducting a conference call. Conference calls can be scheduled by pre-authorized organizer users, such as organizer user 122. The organizer does this by creating a calendar entry that invites participants, such as participants 126, 131, as well as a conference resource email address, such as conference 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to initiate the conference calls with participants who have accepted a meeting invitation because that is an indication that the participant is available to participate in the conference call. 

Claims 6, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0284580 (“Knaz”) in view of U.S. Publication No. 2015/0074558 (“Haskins et al.”) in view of U.S. Patent No. 8,542,810 (“Carr et al.”) and further in view of U.S. Patent No. 9,521,244 (“Choi”).

Regarding claims 6 and 13, the combination above discloses a user can use his personal communication device control panel to transfer the call from the personal device to the MMEP according to its ID number for the MMEP to establish a multimedia communication session. After transferring the call the user can control the multimedia session via the control panel of his personal communication device (Knaz, [0034]). Knaz also discloses a list of one or more detected conferencing devices that the user of the mobile device can use to establish the communication session, wherein the list of one or more detected conferencing devices includes a representation of the first conferencing device (Knaz, [0045]). 
	However the combination is silent regarding the mobile application on the mobile device determines that the personal calendar event is about to occur or has just started and displays, to the user of the mobile device, the personal calendar event, and wherein the user of the mobile device drags- and-drops the upcoming calendar event onto the representation of the first conferencing device to establish the communication session for the upcoming calendar event.
	In a similar field of endeavor, Choi et al. discloses a mobile terminal with a mobile application for executing stored user events. Choi et al. discloses wherein a mobile application on the mobile device determines that an upcoming calendar event for the communication session is about to occur or has just started and displays, to the user of the mobile device, the upcoming calendar event (col. 11, lines 31-35, referring to FIG. 6, the screen of the mobile terminal 100 includes an indicator region with information related to the schedule event). Additionally Choi et al. discloses a touch operation may include an operation of dragging the event related information and an operation of dropping the dragged event related information to the selected icon (col. 13, lines 12-18). For example in figure 11, a meeting event is displayed. A group of applications related to the meeting event are simultaneously displayed and may include an application of calling meeting attendees, an application of generating a message for the meeting attendees, an application of creating E-mail for the meeting attendees, a messenger application for the meeting attendees, etc. (col. 12, lines 44-57). Dragging the meeting event to one of the applications executes the operation (exemplified in fig. 12). 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the dragging and dropping disclosure of Choi et al. so that the user of the mobile device can use to establish the communication session using drag and drop of the meeting event to the conferencing device application because the user of the mobile terminal can 

Regarding claim 22, the combination above does not specify establishing the communication session based on the personal call history of the user of the mobile device.
	In a similar field of endeavor, Choi et al. discloses a mobile terminal with a mobile application for executing stored user events. In one example, FIG. 18 illustrates a flowchart showing an implementation of a method of controlling the mobile terminal when a missed call event is generated. For the missed call event, applications corresponding to the first icon group may include an application of calling a caller, a message generating application, an E-mail creating application, a messenger application, a calling number search application, a caller position search application, etc. (col. 12, lines 58-62). User of the mobile device application can drag and drop the missed call event, corresponding to personal call history, to an application to execute the application. 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the control panel include call history event to obtain conference participants as disclosed by Choi because call history data provides the mobile user with a list of recent contacts whom may be relevant to the communication session. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0342866 (“Hansen et al.”) in view of U.S. Publication No. 2014/027559 (“Krantz”).

Regarding claim 15, Hansen et al. discloses a system (Fig. 1, multifunction peripheral (MFP) system 100) comprising:

	a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that program the microprocessor to:
	receive an indication that a mobile device, in proximity to the scanning device, has been paired with the scanning device ([0064] mobile device receives a selection of an MFP that is nearby and accessible via one a number of close-range networking protocols, described in [0024] such as Bluetooth).
	Hansen discloses pairing with the mobile device such that the MFP is directed by the mobile device and automatically by the scanner of the MFP, the scan function 426 enables the MFP to scan and to perform all related functions such as shrinking scanned documents, storing the documents on a network or emailing those documents to an email address ([0051]). However, regarding the email, Hansen et al. is does not further specify sending the scanned document based on a group of participants in a conference call in response to receiving the indication that the mobile device has been paired with the scanning device, wherein the conference call was initiated indirectly via the mobile device being in proximity a conference device.
	In a similar field of endeavor, Krantz discloses a meeting space 80 (fig. 1). A mobile device (“computing device 10”) in proximity to a conference device (“meeting appliance 70”) may be paired with the conference device such that the mobile device participates in a conference call with a group of participants ([0012]). Additionally, where the meeting application 30, executing on the computing device, may provide the user interface for conducting meeting functions during the meeting. In particular, the user interface may be utilized to add participants, mute participants, select content to share, choose meeting views to show on a meeting room display and communicate content, commands and responses during the meeting. In accordance with an embodiment, the meeting room may also be 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the MFP in the invention of Hansen to be included as a peripheral in the meeting space of Krantz such that the conference call has use of the printer, scanner, fax functionality. Additionally, a mobile device communicatively coupled to both the meeting appliance and MFP could indicate the scanned document be emailed to the participants of the conference in order to share as content in the meeting.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0342866 (“Hansen et al.”) in view of U.S. Publication No. 2014/027559 (“Krantz”) and further in view of U.S. Patent No. 9,521,244 (“Choi”).

Regarding claim 17, Hansen et al. in view of Krantz discloses the system of claim 15, wherein the scan function 426 enables the MFP to scan and to perform all related functions such as shrinking scanned documents, storing the documents on a network or emailing those documents to an email address of conference participants (Hansen, [0051]). However the combination the not further specify the email sent by dragging and dropping a name of a user from a call history from the mobile device.
	However, various methods of address selection for composing emails are known in the prior art. For example, Choi et al. discloses in Fig. 20 a drag and drop operation of a user. When the icons are displayed on the screen, the user may drag the information related to the missed call event and drop the information to the icon corresponding to the message generating application to select the message generating application in operation S330. When the message generating application is selected, the 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hansen et al. in view of Krantz such that the user may initiate an electronic message by the dragging and dropping feature disclosed by Choi et al. because the user of the mobile terminal can easily execute applications closely related to events generated in the mobile terminal. Furthermore, the user of the mobile terminal can rapidly perform various applications using information related to the generated events (Choi, col. 2, lines 11-18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2010/0188473 (“King et al.”) discloses a conferencing system using a mobile communication device as an interface

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIRAPON INTAVONG/Examiner, Art Unit 2652